Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This application is a broadening reissue of U.S. 9,810,373 (the ‘373 Patent).
This office action is in response to the amendment filed March 17, 2022.  The amendment canceled claims 21-22, 37 and 40-44. Added new claim 47 and amended claims 20, 23, 36, 38 and 45.  Claims 20, 23-36, 38-39 and 45-47 are pending.   New rejections are raised in view of further consideration of the claims and their support in the Specification of the ‘373 Patent.  Therefore, this action is Non-Final.

Scope of Claims
Independent claims 20, 36, 45, 46 and 47 are reproduced below:
20. (New, Amended) A filter device, comprising: a filter element defining a longitudinal axis; an annular diaphragm positioned to receive fluid from the filter element; a crude chamber disposed radially external to the annular diaphragm; a water collection chamber fluidly connected to the crude chamber and defining a discharge opening between a first axial seal and a second axial seal, further comprising a tubular structure extending longitudinally and disposed radially internal to the filter element, wherein the tubular structure includes a first end and a second end opposite the first end, and the first axial seal is positioned at the second end of the tubular structure.

36. (New, amended) A filter device, comprising: a tubular structure defining a longitudinal axis and having a filter element external thereto; a water separator including an annular diaphragm and positioned to receive fluid from the filter element; a crude chamber disposed radially external to the annular diaphragm; and a water collection chamber fluidly connected to the crude chamber and defining a discharge opening, wherein the discharge opening of the water collection chamber is defined between a first axial seal and a second axial seal, the tubular structure includes a first end and a second end opposite the first end, and the first axial seal is disposed at the second end of the tubular structure above the discharge opening, and the second axial seal is disposed at an axial end of the filter device and below the discharge opening.

45. (New, amended) A sealing arrangement for a filter device, comprising: a first sealing element coupled to a water separator; and a second sealing element coupled to a water collection chamber, the first sealing element and the second sealing element configured to engage a tubular housing of a filter housing such that fluid can flow radially inwardly from the water collection chamber through an opening defined between the first sealing element and the second sealing element and through an opening defined in the tubular housing of an engine when the tubular housing is engaged with the first sealing element and the second sealing element.  

46. (New) A sealing arrangement for a filter device, comprising: a first sealing element coupled to a water separator; and a second sealing element coupled to a water collection chamber, the first sealing element and the second sealing element configured to engage a tubular housing of a filter housing such that fluid can be contained between the first sealing element and the second sealing element, the water collection chamber configured to guide fluid below the water separator and toward an opening defined between the first sealing element and the second sealing element.  

47. (New) A filter device, comprising: a filter element defining a longitudinal axis; an annular diaphragm positioned to receive fluid from the filter element; a crude chamber disposed radially external to the annular diaphragm; a water separator including a crude chamber, the crude chamber fluidly connected to a water collection chamber, the crude chamber fluidly connected to a pure end of the filter element and to the water collection chamber, the water collection chamber defining a discharge opening between a first axial seal and a second axial seal, and the discharge opening of the water collection chamber is disposed at an axial end of the filter device.


Improper Amendment
The amendment filed March 17, 2022 that includes new claim 47 does not comply with 37 CFR 1.173(c), which sets forth the manner of making amendments in reissue applications.  [Refer to MPEP 1453]  The amendment fails to provide an explanation of the support in the disclosure of the patent for new claim 47.
Patent Owner’s statement on p.15 of the Remarks indicating that “[s]upport can be found through the Specification and Figures” is not sufficient to meet the requirement of 1.173(c).
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c).


Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Reissue Declaration filed July 30, 2020 fails to identify the claim(s) being broadened and fails to refer to the specific claim language wherein the error lies.  In the present reissue where new claims are added, their difference from the original claims must be pointed out. (Refer to MPEP 1414).
Claims 20, 23-36, 38-39 and 45-47 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  
35 U.S.C. 251(a)
IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 20, 23-36, 38-39 and 45-47 are rejected as not complying with the original patent requirement under 35 U.S.C. 251.

	New reissue claims 20, 23-36, 38-39 and 47 are directed to a filter device.  New reissue claims 45-46 are directed to a sealing arrangement for a filter device.  
As stated in Forum US, Inc. v Flow Valve, LLC, 926 F.3d 1346, 2019 USPQ2d 221227 (Fed. Cir.), for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”  Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.”  Antares, 771 F.3d at 1362.
The ‘373 Patent relates to a filter device that includes a water separator that comprises a hydrophobic, annular diaphragm through which fuel/lubricant can flow from a radially outward to a radially inward direction and which extends in the axial direction of the filter element.  (Refer to Col. 1, lines 49-55.  Emphasis added.)   The embodiments described in the Specification use a hydrophobic, annular diaphragm.   The Specification teaches the use of a hydrophobic diaphragm to filter out completely the water content from the fuel or lubricant.  (Refer to Abstract; Col. 1, lines 49-61)
For example, in the SUMMARY, the Specification discloses:
 The invention is based on the general idea to arrange a water separator in a filter device, in particular a fuel or lubricant filter, which water separator is arranged in a filter element of the filter device and comprises a hydrophobic, annular diaphragm through which fuel/lubricant can flow from a radially outward to a radially inward direction and which extends in the axial direction of the filter element. The arrangement of the water separator below the filter element, which is formed as so-called annular filter element, provides a sedimentation chamber on a raw end of the water separator which chamber effects in connection with the hydrophobic diaphragm that the water content of the fuel or lubricant can be filtered out preferably completely from the latter.  (emphasis added; Col. 1, lines 49-61)

 Hereby, the water to be separated can particularly easily and effectively accumulate on the hydrophobic surface of the diaphragm and, due to the gravity, can flow downwards along said surface into a water collection/sedimentation chamber. A crucial advantage here is the aforementioned low flow velocity within the crude chamber of the water separator, whereby a particularly high sedimentation rate for water to be separated can be achieved therein and thus a particularly good water separation can be achieved. (emphasis added; Col. 2, lines 9-13)

	In the DETAILED DESCRIPTION:

Passing through the diaphragm 7 as it is possible for the fuel is significantly more difficult for water because the diaphragm 7 is formed to be hydrophobic, that is, it is at least water-repellent. Such a hydrophobic diaphragm 7 can be formed in particular as sieve or as wire mesh.  (emphasis added, Col. 4, lines 34-39)

The water, which is heavier compared to the fuel/lubricant, sinks further downwards in vertical direction into the water collection chamber 9 as soon as the direction changes or it is carried away by the fuel/lubricant and accumulates on the hydrophobic surface of the diaphragm 7. (emphasis added; Col. 5, lines 16-21)

	In the present reissue, Patent Owner broadens the claims to include embodiments of filter device that does not comprise a hydrophobic diaphragm by writing new claims without this limitation.  
The ‘373 Patent does not “clearly and unequivocally disclose” a filter device that does not comprise a hydrophobic diaphragm.  
Regarding new reissue claims 45-46, there is no evidence from the specification or the drawings that the original patent intended to claim a sealing arrangement as a separate invention.  The ‘373 Patent does not “clearly and unequivocally disclose” a sealing arrangement as a separate invention. 
Therefore, it does not satisfy the original patent rule.
	Accordingly, claims 20, 23-36, 38-39 and 45-47 do not comply with the original patent requirements under §251(a).
Recapture
Claims 20, 23-36, 38-39 and 45-47 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  [Refer to MPEP 1412.02]

In the present reissue, (1) the reissue claims are broader in scope than the original patent family claims, the claims under reissue do not include the limitation of “a water separator fluidly connected to the pure end of the filter element, the water separator disposed at an axial end of the filter element and arranged spaced apart axially outward from the same along the longitudinal axis downstream of the pure end”  or “a water separator” that is “arranged coaxial to the filter element” and that “the diaphragm of the water separator is disposed radially outside of the pure end of the filter element.” 
Review of the prosecution history of the patent family leading to the present reissue application reveals that:
In the application 14/710,292 that led to U.S. Patent 9,810,373 – on 03/23/2017, independent claims 1 and 16 were amended as follows in order to overcome rejections over prior art and consequently the claims were allowed.
1. (Currently Amended) A filter device, comprising:

a filter housing and a filter element defining a longitudinal axis disposed in the filter
housing, the filter element configured to be penetrated by a fluid flow in a radial direction from a raw end to a pure end of the filter element;[[ and]]

a water separator fluidly connected to the pure end of the filter element, the water separator disposed at an axial end of the filter element and arranged apart axially outward from the same along the longitudinal axis downstream of the pure end, wherein the water separator[[ has]] includes a hydrophobic and annular diaphragm extending in an axial direction of the longitudinal axis configured to be penetrated by the fluid flow from a raw end of the water separator in a radially outward to a radially inward direction with respect to the longitudinal axis to separate water from the fluid flow.

16. (Currently Amended) A filter device for an internal combustion engine, comprising:

a filter housing;[[ and]] 
a filter element defining a longitudinal axis disposed in the filter housing, the filter element defining a raw end and a pure end disposed radially inwards of the raw end with respect to the longitudinal axis, the filter element configured to be penetrated by a fluid flow in a radial direction from[[ a]] the raw end to[[ a]] the pure end of the filter element;
a water separator disposed at the pure end of the filter element and arranged coaxial to the filter element including an axially extending hydrophobic and annular diaphragm configured to be penetrated by the fluid flow from a raw end of the water separator in a radially outward to a radially inward direction with respect to the longitudinal axis of the filter element; and 
wherein the diaphragm of the water separator is disposed radially outside of the pure end of the filter element.

	Patent Owner (PO) stated in the Remarks of 03/23/2017:

	“…independent claim 1 has been amended to clarify that “the water separator [is] disposed at an axial end of the filter element and arranged spaced apart axially outward from the same along the longitudinal axis downstream of the pure end,” which arrangement “provides a sedimentation chamber on a raw end of the water separator which chamber effects in connection with the hydrophobic diaphragm that the water content of the fuel or lubricant can be filtered out preferably completely from the latter.” (Paragraph [0006]). No such disclosure or teaching is found in the cited references, whether considered individually or in any reasonable combination.”  (Page 12 of Remarks)

“The fabric covered tube 5 (including the fabric 5’) of Fremont is not “disposed at an axial end of the filter element and arranged spaced apart axially outward from the same along the longitudinal axis downstream of the pure end,” and therefore fails to correspond to the claimed “water separator.” Rather, Fremont explains that “[t]he filter 4 and the fabric-covered tube 5 are tubular, coaxial, and extend between the bottom end plate 18 and the intermediate plate 19 along a longitudinal axis 60.” (Fremont, paragraph [0053]). That is, as clearly illustrated in Figures 1, 3, 6, 8, and 9 of Fremont, the fabric 5’ is disposed radially adjacent to the first filter 4 and within the axial extent of the first filter 4, in contrast to the recitations of claim 1.”  (Page 12 of Remarks)

“… independent claim 16 has been amended to clarify that the “water separator” is “arranged coaxial to the filter element” and that “the diaphragm of the water separator is disposed radially outside of the pure end of the filter element,” which arrangement facilitates a reduction of the flow velocity in the crude chamber / raw end of the water separator in relation to the pure end of the water separator and the pure end of the filter element, whereby the sedimentation effect of the heavier water is further enhanced. (Paragraph [0006]). No such disclosure or teaching is found in the cited references, whether considered individually or in any reasonable combination.”  (Page 13 of Remarks)

 (2) The present application Continuation Reissue 16/943,259 – includes new claims 20, 23-36, 38-39 and 45-47 that do not include the limitations added to the claims during the prosecution of the 14/710,292 application in the amendment of 03/23/2017 as noted above. 
Finally, (3) since the surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.
Therefore, the 3-step test for recapture analysis indicates that there is recapture of canceled subject matter in the present reissue.
Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251.

New Matter
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 23-36, 38-39 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
On pages 9-15 of the Remarks filed 07/30/2020 Patent Owner referred to Figs. 1-4A and Col. 3, line 45  through col. 6, lines 11 of the ‘373 patent for support of the new claims 20-46.  However, review of the Specification showed that the ‘373 Patent’s disclosure fails to disclose the newly claimed “sealing arrangement” or “sealing elements.”   The disclosure does not describe “a first axial seal,” “the first groove,” “the second axial seal,” “a second groove,” “first sealing element” or a “second sealing element,” nor does it describe a “sealing arrangement.”  Additionally, the claims recite the limitation “a discharge opening.”  The Specification does not disclose or describe such a limitation.  
Regarding new claim 47, PO failed to provide an explanation for the support of the claim.  It is noted that among the features claimed are “a first axial seal” and “a second axial seal.”  As noted above, the disclosure fails to describe these.
Claims 20, 23-36, 38-39 and 45-47  are also rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The claims are rejected for new matter for the reasons stated above.

Response to Arguments
Applicant’s arguments, see p.8, filed March 17, 2022, with respect to the Application Data Sheet (ADS) have been fully considered and are persuasive.  The objection to the ADS has been withdrawn.   The ADS filed 3/17/2022 has been entered and considered, and is in proper format.
Applicant’s arguments, see p.14, filed March 17, 2022, with respect to the claim rejection under 35 U.S.C. 112 of claim 45 have been fully considered and are persuasive.  The rejection of claim 45 is withdrawn in view of the amendment.   
The rejections under 35 U.S.C. 102(b) over FREMONT (US 2008/0135469) are withdrawn in view of the amendment of independent claim 20.

Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive for the following reasons: 

-Arguments regarding the Defective Declaration are not found persuasive.  
The Declaration doesn’t specify a claim to be broadened or the language that is in error in the claim.  Therefore, the Declaration is defective.
-Arguments regarding the rejection of the claims under 35 U.S.C. 251 – improper recapture are not found persuasive.  (Remarks, pp. 9-11)  Patent Owner (PO) argues that the claims presented in this reissue relate to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution.  PO argues that the present claims are “overlooked aspects” and are not subject to recapture.

PO’s argument has been considered.  However, it is noted that in the recapture analysis it was determined that the new claims are NOT drawn to overlooked aspects.    The new claims presented are not directed to patentably distinct inventions.  In fact, claims 20, 23-36, 38-39 and 45 are directed to filter devices that generally fall within the scope of issued claim 1 of the ‘373 patent.  Further, claims 45-46, that are directed to a sealing arrangement, are patentably indistinct subparts, i.e., subcombinations, that are used in the filter device.  PO’s argument fails to point out how the new claims are patentably distinct from original claims 1-19.  It is noted that what PO argues to be overlooked aspects are further limiting features of issued claim 1 that PO failed to claim previously, which is different from “separate inventions/embodiments/species” as described by MPEP 1412.02(II).
The 3-step test for recapture analysis above indicates that there is recapture of canceled subject matter in the present reissue.  Therefore, the rejection is maintained herein.

-Arguments regarding the rejection of the claims for failing to comply with the written description.  (Remarks, pp. 11-14)  Patent Owner argues that the claimed “sealing arrangement,” “sealing elements,” “the first axial seal,” “the second axial seal,” “first sealing element,” etc. will be readily recognized by one skilled in the art.  PO has provided portions of Figures 5 and 2 with added notations to show were the claimed features are coming from. 

Patent Owner’s arguments have been considered but are not found persuasive.  The attorney’s arguments are not supported by the description of the drawings in the patent.  It is noted that the features that PO now annotates were not described in the original application that led to the ‘373 Patent.    There is no guidance in the original patent as to the nature of the now claimed “seal(s).” 
Patent Owner argues that the Specification of the ‘373 patent makes clear that the seals are present due to the fact that water is discharged from the water collection chamber 9, between the seals, and below – as illustrated in Figures 1 and 5.  (Remarks, p. 12)
The description of Figure 5 in the  Specification discloses:
“Now, the rotation of the fuel quantity transports the water drops separated on the diaphragm 7 through the present or constructed regions with high and low flow velocities. Preferably, in regions with low flow velocity, in particular if support geometries/ribs 16 (see FIG. 5) block the direct path through the diaphragm 7, the water drops on the diaphragm 7 sink downwards and accumulate in the water collection chamber 9.”  (Col. 4, lines 62 bridging to Col. 5, lines 1-3)

	If the geometries/ribs 16 (in Fig. 5) block the direct path through the diaphragm, it is not clear why there will be a seal in that location.  Regarding the feature annotated as “second seal” in Fig. 2 (Remarks, p. 12), without further description in the Specification, such a feature could simply provide for structural reinforcement rather than act as a seal.
The features that PO now tries to assert as being seals are unsupported by factual evidence.  Nowhere does the specification describe the elements that PO points to in the annotated figures have any sealing function. Additionally, there is no description of the nature of the materials that would constitute the claimed “seals.” Therefore, claims 20, 23-36, 38-39 and 45-47 are rejected as failing to comply with the written description requirement.

Conclusion
	Claims 20, 23-36, 38-39 and 45-47 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991